Citation Nr: 0432251	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Whether there was clear and unmistakable error in a July 8, 
1954 rating decision that severed service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1946 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision that found no clear 
and unmistakable error (CUE) in a July 8, 1954 rating 
decision that severed service connection for bronchial 
asthma.  The veteran filed a notice of disagreement (NOD) in 
March 2003, and the RO issued a statement of the case (SOC) 
in September 2003.  The veteran filed a substantive appeal in 
November 2003.

In November 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In a July 8, 1954 rating decision, the RO severed service 
connection for bronchial asthma on the basis that the 
condition existed prior to military service, and that the 
mere incurrence during service of an asthmatic episode was 
not a proper basis for granting service connection.  The 
veteran was notified of that decision, but did not appeal.  

2.  The veteran has established, without debate, that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
that error, the outcome of the decision would have been 
different.  




CONCLUSION OF LAW

Clear and unmistakable error in the July 8, 1954 rating 
decision that severed service connection for bronchial asthma 
has been established.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.

II.  Factual Background

Service medical records at the time of the veteran's 
induction examination in February 1946 show that he reported 
experiencing sinus trouble in 1944.  X-rays taken of the 
veteran's chest in December 1945 were negative.

In March 1946, the veteran received treatment for acute and 
moderate nasopharyngitis.

Service medical records show the veteran was hospitalized in 
May 1946 with complaints of dyspnea, coughing, wheezing, and 
constrictive substernal pain-mostly nocturnal-occurring 
over the past six or seven months. During his hospital stay, 
the veteran reported a history of whooping cough in 1940, 
with a residual dry cough; and experiencing wheezing and 
shortness of breath in 1943.  The veteran indicated being 
told by his family physician in 1943 that he had asthma, and 
being treated with adrenalin.  Examination presently revealed 
numerous, coarse, moist rales scattered throughout both lung 
fields, with slight wheezing and slight prolongation of 
expiration. Chest x-rays were negative.  Examiners diagnosed 
the veteran with severe bronchial asthma of undetermined 
etiology.  Subsequently, the veteran was discharged from 
service.

In July 1946, the veteran filed a claim for VA benefits for 
bronchial asthma, contending that his condition was 
aggravated; he named Dr. H. P. Johnson as the physician who 
had treated him for sinus problems in 1945.

In an August 28, 1946 rating decision, the RO granted service 
connection on the basis of aggravation and assigned an 
initial 10 percent rating for bronchial asthma, effective 
from the day following the date of discharge in July 1946.

During a September 1948 VA examination, the veteran reported 
receiving about two treatments a week at the infirmary at 
college for sinus, and had only missed one day from school 
due to hay fever.  The VA examiner noted that the veteran had 
been hospitalized for eight weeks prior to his discharge from 
service, and since then has had occasional mild episodes of 
dyspnea and cough that had not interfered with his 
activities.  Examination revealed coarse rhonchi and musical 
rales scattered throughout both lung fields.  The VA examiner 
diagnosed the veteran with asthmatic bronchitis, moderate.

In May 1954, the RO proposed to sever service connection for 
the veteran's bronchial asthma on the basis that the evidence 
showed his condition had its inception prior to active 
service and the evidence failed to show aggravation in 
service.  The veteran was notified that he had 60 days during 
which he could submit evidence to show that the proposed 
severance should not take place.

During a June 1954 hearing, the veteran testified that, prior 
to entry into service, he was never actually aware that he 
had asthma, except for a time when he was told by a school 
doctor that he might have been asthmatic.  He testified that 
his family then had him examined by a family physician who, 
at the time, neither prescribed any medication nor referred 
the veteran for treatment.  The veteran also testified that, 
prior to entry into service, he participated in various 
activities at school and in gymnasium programs.

A July 1954 statement received from the veteran's mother 
indicates that the veteran had neither been restricted nor 
limited in any activities because of an asthmatic condition 
prior to his military induction.

In a July 8, 1954 rating decision, the RO severed service 
connection for bronchial asthma on the basis that the 
condition existed prior to military service, and that the 
mere incurrence during service of an asthmatic episode-
without evidence showing advancement in the basic condition-
was not a proper basis for granting service connection.  The 
RO gave notice of this decision that same month, and the 
veteran did not appeal.



III.  Legal Analysis

Following written notification of the July 8, 1954 rating 
decision that severed service connection for bronchial asthma 
in July of that year, the veteran did not appeal that 
decision; therefore, that decision became final as to the 
evidence then considered.  See 38 U.S.C.A. § 7105 (West 
2002).  See also 38 C.F.R. §§ 20.302, 20.1103 (2004).  Under 
the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.

In determining whether the July 1954 rating decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran claims, in essence, that the July 8, 1954 rating 
decision that severed service connection was erroneous 
because the RO incorrectly applied the existing law as to the 
presumption of soundness and aggravation.  Based on a review 
of the record, the Board must agree.  That is, the Board 
finds that the RO's determination in July 1954 that an 
original grant of service connection for bronchial asthma was 
based on CUE, itself, contains CUE.

The version of the regulation providing for severance of 
service connection in effect at the time of the July 8, 1954 
rating decision-Veterans Regulation 1009 (D) (1951)-is 
similar in many respects to the regulation in effect today.  
See 38 C.F.R. § 3.105(d) (2004).  Both provide that the 
Government (i.e., VA) has the burden of proof in showing that 
the original grant of service connection was clearly and 
unmistakably erroneous.

Hence, the RO, in its July 8, 1954 rating decision, was 
charged with determining, based on all of the accumulated 
evidence, whether the August 28, 1946 rating decision that 
originally granted service connection for bronchial asthma 
was the product of CUE.  See Veterans Regulation 1009 (D) 
(1951).

The regulatory provisions extant in August 1946, with respect 
to establishing service connection for a particular 
disability, were essentially the same as they are today. Cf. 
Veterans Regulation 1(a), Part I, paragraphs I(a), (b), and 
(d) (1943), with 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) and 
(b) (2004).  The Board points out that the pertinent 
provisions of Veterans Regulation 1063, becoming effective 
August 9, 1946, are also applicable in this case.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2004); Veterans Regulation 1(a), 
Part I, paragraph I(a) (1943).

Moreover, claimants, both in 1946 and today, are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination for acceptance and 
enrollment into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease existed 
prior to service.  38 C.F.R. § 3.304(b) (2004); Veterans 
Regulation 1(a), Part I, paragraph I(b) (1943).

The pertinent regulation in effect at the time of the 
August 28, 1946 rating decision defines "clear and 
unmistakable" as obvious or manifest:

[E]vidence which makes it obvious or manifest, that the 
injury or disease under consideration existed prior to 
acceptance and enrollment for service will satisfy the 
requirements of the statute.
 
Veterans Regulation 1063 (D) (August 9, 1946).  In addition, 

[M]anifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close to that 
date that the disease could not have originated in so 
short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to 
entrance into active service.

Veterans Regulation 1063 (F) (August 9, 1946).  

In this case, the RO's original grant of service connection 
was awarded on the basis of aggravation.  Although service 
medical records do not reflect asthma at entry, the veteran 
was indeed hospitalized and diagnosed with bronchial asthma 
within a few short months following his induction.  Hence, 
the evidence before the RO at the time of the July 8, 1954 
rating decision reasonably supports a finding that the 
veteran's bronchial asthma preexisted service, consistent 
with the extant governing legal authority.  

Regarding aggravation, the pertinent regulations in effect at 
the time of the August 28, 1946 rating decision include the 
following:

Where notation or clear and unmistakable evidence shows 
that a disease or injury existed prior to service, 
service connection on the basis of aggravation will be 
conceded in case there is any increase in disability 
during active service resulting from the injury or 
disease manifested on the record, except where contrary 
to clear and unmistakable facts including medical 
principles.

Veterans Regulation 1(a), Part I, paragraph I(d) (1943); 
cf.Veterans Regulation 1063 (D) and (E) (1949) (providing 
that aggravation was conceded unless such increase in 
severity was shown by clear and unmistakable evidence, 
including medical facts and principles, to have been due to 
the natural progress of the disease).  Specifically,

Mere recurrences within a short period after entrance 
into active service, as of epileptic seizures, seasonal 
asthma, recurrent dislocations, etc., do not establish 
increase in the degree of disability.  ...  On the other 
hand advancement of conditions such as ... bronchial 
asthma (not established as seasonal) ... can be expected 
from the unusual exertion, exposure, emotional stress or 
strain or other adverse influence of the service.  ...  
Even though prior existence of a condition not noted by 
report of examination at time of entrance into active 
service may be established by clear and unmistakable 
evidence, the records and affidavits of physicians, 
hospitals, or institutions can not be accepted to 
controvert the report of examination at the time of 
entrance into active service as to the severity of the 
preexisting condition, unless the evidence constitutes 
clear and unmistakable showing to the contrary.

Veterans Regulation 1(a), Part I, paragraph I(d) (1943).  

The evidence of record at the time of the July 8, 1954 rating 
decision that severed service connection reveals the veteran 
had been hospitalized for eight weeks prior to his discharge 
from service.  The veteran was then diagnosed with severe 
bronchial asthma, which was not detected at entry, but, as 
noted above, was shown by clear and unmistakable evidence to 
have existed prior to active service.  The RO concluded that 
the mere incurrence of an asthmatic episode during service, 
without evidence showing advancement in the basic condition, 
was not a proper basis for granting service connection.

Both the veteran and his representative contend that the RO 
failed to meet its burden of showing clear and unmistakable 
evidence to the contrary in a case where, as here, 
aggravation of a preexisted condition has been conceded.  The 
Board must agree.

In the July 8, 1954 rating decision that severed service 
connection for the veteran's bronchial asthma, the RO 
incorrectly applied or ignored the regulations extant in 
August 1946 pertaining to aggravation.  While recurrences of 
symptoms shortly after entry in service may not establish an 
increase in disability, in this case, where the regulations 
specifically provide for the advancement of conditions such 
as non-seasonal bronchial asthma to be expected, the RO did 
not meet its burden of showing that the original grant of 
service connection for bronchial asthma was the product of 
CUE.  Therefore, based on the record and law that existed in 
August 1946 and in July 1954, the Board finds that the RO 
incorrectly applied the regulatory provisions extant at those 
times and, but for that error, service connection for 
bronchial asthma would not have been severed.  

In reviewing the rating decision under consideration, the RO 
did not specifically address the fact that, at enlistment, 
there was no objective medical evidence of asthma, and that 
soon thereafter the veteran was hospitalized for eight weeks 
and diagnosed with severe bronchial asthma prior to his 
discharge from service.  While such condition has been shown 
to have existed prior to service, the regulatory provisions 
extant in August 1946 and in July 1954 provided that the 
report of examination at entry, as to the severity of the 
preexisting condition, may not be controverted by other 
medical evidence.  Clearly, because the condition was not 
noted at entrance, it was not then active (whereas, by the 
time the veteran was separated a few months later, severe 
bronchial asthma had been diagnosed).  Furthermore, as 
indicated under, under the then extant legal authority, it 
appears that in-service aggravation of certain conditions, to 
specifically include bronchial asthma not established as 
seasonal, was conceded; however, in severing service 
connection in July 1954, the RO did not address any such 
provision.  Rather, the RO simply noted that the occurrence 
of an asthmatic episode in service did not establish 
aggravation.  As there was no clear and unmistakable showing 
that the veteran's preexisting bronchial asthma had not 
advanced in service, the RO failed to meet its burden for 
severance.

Under these circumstances, the Board must conclude that, in 
the July 8, 1954 rating decision, in which the RO found CUE 
in the original grant of service connection for bronchial 
asthma and severed service connection, the RO did not 
properly apply the extant legal authority, and failed to 
meets is burden, in severing service connection, of 
establishing that the grant of service connection for 
bronchial asthma on August 28, 1946, was clearly and 
unmistakably erroneous.

Accordingly, the Board must conclude that the July 8, 1954 
rating decision that severed service connection for bronchial 
asthma was clearly and unmistakably erroneous.


ORDER

As the July 8, 1954 rating decision that severed service 
connection for bronchial asthma was clearly and unmistakably 
erroneous, the appeal is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



